                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

ALONZO WATSON,                                                              PLAINTIFF
ADC #140015

v.                        CASE NO. 4:19-CV-00081 BSM

BLACKERBY, et al.                                                       DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 8th day of February 2019.




                                                 UNITED STATES DISTRICT JUDGE
